Citation Nr: 0705451	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-14 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a skin disease.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Manchester, New Hampshire regional office (RO) of the 
Department of Veterans Affairs (VA) which, in part, denied 
entitlement to service connection for a rash and skin 
problem.


FINDING OF FACT

The veteran's current skin disease is the result of sun 
exposure while in service.


CONCLUSION OF LAW

The veteran's skin disease, basal cell carcinoma, was 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Applicable laws and regulation in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service medical records are negative for any 
treatment or complaints regarding a rash or skin problem.  
The veteran's entrance examination in April 1944 and his 
separation examination in May 1946 both listed his skin as 
"normal".

Service department records show that the veteran served in 
the Navy.  He was initially stationed with the Beach 
Battalion F, at Oceanside California, and served aboard the 
U.S.S. Effingham from November 1944 until near the time of 
his discharge from service in May 1946.  

Sailing from San Francisco in January 1945, the Effingham 
trained at Guadalcanal, then staged at Ulithi Atoll (located 
between Guam and the Philippines) for the invasion landings 
on Okinawa in April.  For 6 days she remained off the island, 
unloading cargo and fighting off enemy air attacks.  She 
returned to San Francisco for overhaul, then arrived back at 
Okinawa in August.  With the end of the war, she transported 
troops to Jinsen, Korea, and Taku, China.  In October and 
November she embarked Chinese troops at Hong Kong for 
transfer to Chinwangtao and Tsingtao. She returned to the 
west coast in December, and after a similar voyage to the Far 
East on "Magic Carpet" duty, sailed for the east coast. She 
was decommissioned at Norfolk in May 1946, and returned to 
the Maritime Commission for disposal 3 days later.  
Dictionary of American Fighting Ships, available at 
http://www.history.navy.mil/danfs/e/effingham.htm.

In November 2002, the veteran presented to Head and Neck 
Surgical Associates with complaints of hearing loss and skin 
problems.  The veteran had some hyperkeratotic spots on his 
forehead, left temple, left trapezius and on his right back.  
The doctor noted that they all looked like hyperkeratosis.  
He recommended liquid nitrogen treatment which the veteran 
had undergone before in the past.

In an August 2004 letter, the veteran's doctor stated that he 
had been treating the veteran's basal cell carcinoma of his 
right ear.  The doctor noted that the veteran had spent a 
great deal of time in the South Pacific during active duty 
and was therefore exposed to the sun.  He also noted that 
since skin cancers were predominantly caused by considerable 
sun exposure, and the veteran's skin tumors had come from 
considerable sun exposure.  He was not capable of determining 
whether the basal cell carcinoma was form the South Pacific, 
but he did think that it was reasonable to consider that any 
sun exposure while the veteran was in the South Pacific would 
certainly assist in the formation of these tumors.

Analysis

With regard to the elements of service connection, the 
veteran has a current disability as he is currently diagnosed 
with basal carcinoma of the right ear.  

There is also evidence of an injury in service.  The claimed 
injury is excessive sun exposure, and the record does 
document the veteran's service in the waters of the South 
Pacific for approximately two years.  

The remaining determination involves whether there is a 
causal relationship between the present disability and the 
disease or injury during service.  

The statement of his private physician, while not without 
equivocation, concludes that the basal cell carcinoma was the 
result of excessive sun exposure, and that any sun exposure 
while the veteran was in the South Pacific would certainly 
assist in the formation of these tumors.  It should be noted 
at this point, that the veteran has spent most of his life 
before and since service living in New Hampshire.

There is no competent evidence against the private 
physician's conclusion that the veteran's skin condition was 
caused, at least in part, by sun exposure while the veteran 
was in the South Pacific during active duty.

Resolving reasonable doubt in the veteran's favor, service 
connection for a skin disease, namely basal cell carcinoma, 
is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a skin disease is 
granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


